Fourth Court of Appeals
                         San Antonio, Texas
                               August 12, 2019

                             No. 04-18-00917-CV

                            Ziaunnisa K. LODHI,
                                 Appellant

                                      v.

                              Shah A. HAQUE,
                                  Appellee

          From the 166th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2017CI04290
                 Honorable Rosie Alvarado, Judge Presiding


                               ORDER
The Appellant’s Motion to Allow Appellant to Personally Argue is hereby DENIED.


It is so ORDERED on August 12, 2019.

                                                          PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court